DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02//02/2022 has been entered.

Withdrawn Rejections
The 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) rejection of claims 5, 12, 16, 28 and 30.
The 35 U.S.C. § 103(a) rejection of claims 1-26, 28 and 30-32.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Smith on February 7, 2022.
The application has been amended as follows: 
4. (Currently Amended) The incubator of claim 1, wherein the sample conditioning device is an electrically powered sample conditioning device.
11. (Currently Amended) The incubator of claim 1, wherein the seal piercing device contains a chemical, a compound, an element, or a drug adapted to promote identification, evaluation, or growth of a sample; is coated with a compound, an element, or a drug adapted to promote identification, evaluation, or growth of a sample; or is made of a compound, an element, or a drug adapted to promote identification, evaluation, or growth of a sample.
15. (Currently Amended) The system of claim 12, wherein the sample conditioning device is an electrically powered sample conditioning device.
22. (Currently Amended) The system of claim 12, wherein the seal piercing device contains a chemical, a compound, an element, or a drug adapted to promote identification, evaluation, or growth of a sample; is coated with a compound, an element, or a drug adapted to promote identification, evaluation, or growth of a sample; or is made of a compound, an element, or a drug adapted to promote identification, evaluation, or growth of a sample.
28. (Currently Amended) The incubator of claim 31, wherein the communication device is  a scannable indicator adapted to provide information about the incubator to the external computing device.
30. (Currently Amended) The system of claim 32, wherein the communication device is  a scannable indicator adapted to provide information about the incubator to the external computing device or a wired.

Allowable Subject Matter
Claims 1-26, 28 and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim a portable incubator comprising a hand-held-base, a sample assembly, a power source and diagnostic device as claimed. The references of Cooney et al., Belgrader et al. and Sharpin et al. are believed to represent the closet prior art, but do not teach the arrangement required of the instant claim for the reasons articulated by Applicants on pages 6-8 of the response dated 02/02/2022.
With respect to independent claim 12 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim a sample evaluation system comprising a portable incubator including a hand-held-base, a sample assembly, a power source and diagnostic device as claimed. The references of Cooney et al., Belgrader et al. and Sharpin et al. are believed to represent the closet prior art, but do not teach the arrangement required of the instant claim for the reasons articulated by Applicants on pages 6-8 of the response dated 02/02/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYDIA EDWARDS/Examiner, Art Unit 1796